I take great
pleasure in congratulating the President on his well-
deserved election, which honours him personally and his
great country, Namibia. On behalf of the Ecuadorian
Government and on my own behalf, allow me to greet
him most cordially and wish him every measure of
success.
I warmly welcome the three new members of this
Organization, Nauru, Kiribati and Tonga, and congratulate
the Minister for Foreign Affairs of Uruguay, Mr. Didier
Opertti, for the intelligent way with which he conducted
the work of the previous session of the General
Assembly.
The border conflict between Ecuador and Peru that
had prevailed since the very foundation of our republics,
during the first part of the last century, was concluded on
26 October 1998 by means of a negotiation process begun
22


in February 1995. This historic event, reached by the
signing of the peace agreement in Brasilia, allowed the two
countries to change their relations entirely and to transform
the conflict into peace and, now, to transform peace into
development.
Immediately upon the signing of the peace agreement,
Mr. Jamil Mahuad, President of the Republic of Ecuador,
put an end to the acquisition of war materials, reduced
mandatory military service and, in close collaboration with
Ecuadorian soldiers, reoriented the action of the armed
forces toward tasks linked to development and internal
security.
The comprehensive peace formula, reached with the
assistance of Argentina, Brazil, Chile and the United States,
included not only the delimitation of the border, but also a
treaty on navigation and trade, a broad-ranging agreement
on the integration of borders and the establishment of a
commission on building trust and security, among several
other peace measures.
In accordance with the agreement, Ecuador and Peru
have established an institutional structure that is now fully
operational in order to attain the goals of an ambitious
programme that includes the construction of five bi-national
roads, joint development of our river basins, the building of
physical infrastructure and the achievement of a human
development programme designed to improve the living
standards of the residents along our borders, who during so
many decades of stagnation in their territories were victims,
paralysed by fear and uncertainty.
To reach this goal, we have combined our efforts,
convinced, at the same time, that we will be able to count
on international cooperation. We hope that the border
between Ecuador and Peru will serve as an example of the
fruits of peace for the world. We want to see highways
instead of trenches, irrigation canals instead of
fortifications, hospitals instead of combat airplanes and
electric plants instead of missiles and anti-personal mines.
In the name of Ecuador, I call upon the international
community, on each one of the member countries, on
financial and development cooperation organizations and on
non-governmental organizations to contribute their aid,
small or large, to this new peaceful and friendly space our
two Latin American nations have built.
Having resolved its long-standing border dispute,
Ecuador reiterates its traditional commitment to continue a
permanent search for mutual agreements through the
peaceful settlement of disputes and its firm decision not
to become involved in any international war conflict.
Within the framework of these principles, Ecuador
recognizes the gravity of the armed confrontation that is
searing its neighbour the Republic of Colombia, but
considers that fight to be of an internal nature. Hence, it
fully supports the efforts of the Government of President
Andrés Pastrana to reach peace by negotiating with the
rebel groups in that country. In that regard, any intention
to internationalize an armed conflict whose solution
concerns only the people of Colombia could be counter-
productive and dangerous.
The struggle for development and the efforts to
combat poverty undertaken by Ecuador during the past
year have been severely affected by multiple crises in the
international arena and by natural disasters that strongly
hit many places of the world, and Ecuador in particular.
The violence of climatic phenomena makes it imperative
to urgently implement a strategy for international
cooperation to prevent the disastrous consequences of
those natural disasters on the population, the economy and
the environment. With the support of the United Nations,
Ecuador has proposed the creation of an international
research centre on the El Niño phenomenon that would
contribute to improving the world capacity for prediction
and early warning and to facilitate the adoption of
protective and precautionary measures to mitigate the
effects of the phenomenon.
The aftermath of the El Niño phenomenon cost the
equivalent of one half of our annual export revenues. In
addition, the severe impact of the sharp price deterioration
of our main export products, particularly oil, has caused
economic stagnation, the closure of production units and
the rise of unemployment. The crisis in the financial
markets of Asia and Latin America has also spread its
negative effects over our country, while the prosperity of
other, developed areas did little to mitigate the effects of
that crisis. Within that context of great difficulties, the
conditions under which Ecuador renegotiated its foreign
debt became extremely difficult to comply with. On 28
August 1999, the national Government used the legal
mechanism of deferring for one month the payment of its
Brady bonds debt service and at this time it is preparing
to commence a process of restructuring these obligations
that will enable it to share in a more equitable way the
debt load among all the actors of this financial
relationship.
In 1999, poverty affects 61.3 per cent of the
Ecuadorian population. Last June the unemployment rate
23


was 15.6 per cent. Four out of ten Ecuadorians have a daily
income of less than $2, and two out of ten earn less than $1
per day. Global malnutrition affects more than 40 per cent
of the children; one out of three do not complete the sixth
grade, and 40 per cent of all children and adolescents are
school drop-outs. These imbalances break social cohesion,
limit the possibilities for the exercise of an effective
democracy and reduce the validity of citizens' rights. The
economic readjustment measures that the Government of
Ecuador intends to apply will necessarily be conditioned by
social development objectives, such as the reduction of
poverty and malnutrition, the improvement of health
indexes, the increase of access to better education, the
reduction of unemployment and the increase of family
income.
Ecuador strongly believes that market mechanisms
stimulate competitiveness and efficiency, but also that the
institutional framework within which these processes take
place must be capable of correcting distortions, putting
limits on financial speculation and contributing to putting
in place more stable and predictable systems of pricing, so
that the living conditions of millions upon millions of
human beings are not put at risk, and the stability and
longevity of democratic regimes are not threatened by
social discontent and economic crises.
In Ecuador, President Jamil Mahuad and his
Government have maintained democracy with a strong grip
despite difficult circumstances. Social discontent from the
contraction in output, natural disasters, the financial crisis,
the drop in international prices for raw materials and
commodities caused an increase in poverty and unleashed
extensive manifestations of social discord.
In facing situations such as these, we need to have an
institutional economic order that gives a way out,
particularly for countries with small economies, which are
the most vulnerable to and most likely to be affected by
extreme economic crises.
On the eve of a new millennium, humankind is
developing one scenario alone, a scenario not only of
interdependence but also of globalization. In this global
environment, all countries are involved in huge processes
of market integration, liberalization of trade barriers,
standardization of norms and adaptation and establishment
of institutions so that they can cope.
Nevertheless, globalization has so far not generated an
equal distribution of prosperity, scientific progress, human
health or cultural benefits. Right now, more than ever,
when humankind is a single whole, we must establish
shared ways to preserve, first and foremost, human
dignity and well-being, the basic requirements of the
human being, which are based on security and human
development.
One example of the effects of human insecurity are
the great migratory waves that we are presently
witnessing. Ecuador calls upon the General Assembly to
orient cooperation strategies in terms of the human
security perspective in dealing with shifts in human
population that demand a better distribution of prosperity
far from the extremes of opulence and destitution.
Ecuador eagerly welcomes the new focus on providing a
model for international policy including the notion of
human security, especially at a time when the scourge of
violence, drug trafficking, terrorism and environmental
deterioration have become more acute and when we have
witnessed armed conflicts around the world during the
past year.
Combating transnational crime is a shared endeavour
for all civilized peoples. In particular, controlling the
traffic in drugs and illicit drug consumption warrants
coordinated, universal action. Ecuador has made its
contribution and is prepared to continue making its
contribution towards this end. It has therefore acceded to
many international treaties and undertaken many
international obligations, which it has fulfilled faithfully.
Our country is looking forward to the Millennium
Summit with great anticipation. The summit will be a
historic opportunity for the community of nations at a
time when the challenges of the twenty-first century
oblige us to define and to affirm a common commitment
to a universal project of understanding and cooperation
that will inspire the United Nations in the coming century.
The Millennium Round negotiations of the World
Trade Organization, and other continental and regional
rounds, should be processes that open up to the
opportunities and challenges for creativity and effort and
enable us to narrow the gap between the prosperity of just
a few countries and the poverty of the great majority.
Ecuador firmly believes in open markets, economic
integration, foreign investment and strengthening the
multilateral trading system. For this reason it has worked
within the Andean Community on improving relationships
with the Southern Common Market (MERCOSUR) and
the European Union on negotiations for the Free Trade
Area of the Americas, and on its growing links with the
24


Pacific basin, but it believes also that these processes must
not ignore the individual features of the smaller countries
and must strike a balance that will enable them to achieve,
soon, an international system that is equitable and based on
solidarity.
Ecuador was the second country in Latin America to
promulgate a national human rights plan, and it did so from
a broad-based and democratic perspective. The plan was
conceived and prepared on the basis of a consultation
process in which civil society and the State participated
fully. This fact has earned special recognition from the
Office of the United Nations High Commissioner for
Human Rights, which described the Ecuadorian plan as a
model for other countries.
Our country gives national priority to the project
entitled “Towards a culture of peace”. In this context, under
a presidential initiative, Ecuador is promoting wide-ranging
activities linked to international efforts in accordance with
the United Nations culture of peace project and the
proclamation of the Year 2000 as the International Year for
the Culture of Peace.
Over the past year the international community has
witnessed an aggravation of regional conflicts: war has left
deep scars in various parts of the world. In this context, the
United Nations has had to play a special role in resolving
international conflicts, and its concerted and decisive action
has enabled it to resolve some of them successfully.
Nevertheless, strengthening our world Organization's
activities in this field must be carried out in such a way
that all measures taken under the Charter follow its
principles faithfully so that the United Nations keeps the
necessary international credibility and continues to be the
legitimate mouthpiece and manager for collective action to
maintain international peace and security.
As a party to the Ottawa Convention on anti-personnel
mines, and given that it has been directly affected by the
problem of anti-personnel mines, the elimination of these
weapons of war is of particular interest for Ecuador. Since
the signing of the peace agreement with Peru, our two
countries have begun removing and destroying the mines
along the border. We are sure that the international
community will continue to offer its cooperation in carrying
out our two countries' demining programme. On behalf of
Ecuador, I thank the States and organizations that have
contributed or pledged to contribute to this cause.
In the light of the realities of the situation facing
humankind, Ecuador reaffirms its unwavering support for
the multilateral system and, consequently, for the United
Nations which, since its creation, has been the universal
meeting place of all nations to work for the ideals and
goals shared by all peoples inspired by the purposes and
principles of the Organization. Ecuador draws its
inspiration from the ideal of achieving a world of peace
and freedom, of social justice and development, of fruitful
coexistence of peoples and nations, a world in which
Governments work together to solve the complex
problems besetting humankind.
